Citation Nr: 1041927	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-04 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than July 21, 1997, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1969, 
including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to an effective date of service connection earlier 
than July 21, 1997, for the grant of service connection for PTSD.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO implemented the 
Board's August 2002 grant of service connection for PTSD, 
effective July 21, 1997.  The Veteran was notified of the 
decision and of his appellate rights on September 13, 2002.

2.  The Veteran did not initiate an appeal of the August 2002 
rating decision as to the assignment of the effective date for 
the grant of service connection for PTSD within a year of 
notification.

3.  In a statement received at the RO on November 17, 2005, the 
Veteran claimed entitlement to an effective date earlier than 
July 21, 1997, for the grant of service connection for PTSD.

4.  The Veteran has not alleged that the August 2002 rating 
decision assigning an effective date of July 21, 1997, for the 
grant of service connection for PTSD was based upon clear and 
unmistakable error (CUE).


CONCLUSION OF LAW

The criteria for an effective date earlier than July 1, 1997, for 
the grant of service connection for PTSD have not been met. 38 
U.S.C.A. §§ 5109A, 5110(a), 7105(c) (West 2002); 38 C.F.R. §§ 
3.105(a), 3.151(a), 3.400, 20.200, 20.201 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance with respect to their 
claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), however, are not applicable where 
there is no legal basis for the claim or where undisputed facts 
render the claimant ineligible for the claimed benefit.  In such 
cases, there is no reasonable possibility that the claim could be 
substantiated.  See VAOGCPREC 5-04 (June 23, 2004).

As will be explained in further detail below, the Veteran has 
advanced a freestanding claim for an earlier effective date, 
which is not permitted by law. Accordingly, the notice and 
assistance requirements of the VCAA are not applicable.  In any 
event, the Veteran was provided with 38 U.S.C.A. § 5103(a)-
compliant notice in a December 2005 letter, prior to the initial 
adjudication of his claim in January 2007.

The Veteran contends that he is entitled to an earlier effective 
date for the grant of service connection for PTSD.  Historically, 
the RO granted service connection for PTSD in an August 2002 
rating decision, effective July 21, 1997.  He was notified of the 
decision and of his appellate rights in September 2002.

In a February 2003 rating decision, the RO determined that a 
disability rating in excess of 30 percent for PTSD was not 
warranted.  In April 2003, the Veteran submitted a statement in 
support of claim in which he disagreed with the 30 percent rating 
for PTSD, but he did not disagree with the effective date of 
service connection.  In January 2004 the Veteran withdrew his 
claim for an increased rating for PTSD.  He again made no 
argument regarding the effective date of service connection for 
PTSD.

The next significant communication from the Veteran or any 
representative pertaining to PTSD consisted of a November 2005 
claim for an earlier effective date of service connection for 
PTSD.

In the January 2007 rating decision from which this action 
originates, the RO denied the Veteran's claim.

The record shows, and the Veteran does not dispute, that an 
appeal of the August 2002 rating decision was not initiated 
within one year of notice of that decision.

In his November 2005 statement, the Veteran requested an earlier 
effective date for the grant of service connection for PTSD.  
Neither in that statement, nor in any subsequent statement, did 
he or his representative allege that the August 2002 rating 
decision contained CUE.  He did not allege the correct facts, as 
they were known in August 2002, were not before the adjudicators 
or that the statutory or regulatory provisions extant at that 
time were incorrectly applied.  In other words, the Board cannot 
reasonably construe any of his statements as alleging CUE in a 
pertinent rating decision.

In short, the August 2002 rating decision granting service 
connection for PTSD and assigning the effective date for that 
award became final prior to the Veteran's November 2005 claim for 
an earlier effective date.  Although the RO proceeded to 
adjudicate the earlier effective date claim on the merits, a 
freestanding claim for an earlier effective date is not a proper 
claim subject to adjudication.  Rudd v. Nicholson, 20 Vet. App. 
296 (2006).  Rather, it is instead appropriate to dismiss such a 
"claim" because it cannot be entertained.  A Veteran can only 
establish an earlier effective date following a final rating 
decision through the mechanism of demonstrating CUE in that 
rating action.

In sum, the August 2002 rating decision granting service 
connection and assigning an effective date of July 21, 1997, for 
that grant is final.  The January 2007 rating decision 
erroneously entertained the Veteran's November 2005 freestanding 
claim for an earlier effective date.  That error does not, of 
course, vitiate the finality of the August 2002 rating decision.  
Given that, as a matter of law, and in the absence of an 
allegation of CUE by the Veteran in any pertinent rating 
decision, VA may not entertain the Veteran's freestanding claim 
for an earlier effective date for service connection for PTSD, 
the Board must dismiss the Veteran's appeal.


ORDER

The claim of entitlement to an effective date earlier than July 
21, 1997, for the grant of service connection for PTSD is 
dismissed.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


